Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Commissioner of the New York State Department of *463Motor Vehicles, dated January 6,1983, affirming a determination of the same agency dated June 8, 1982, which, after a hearing, suspended petitioner’s repair shop license for five days and imposed a civil penalty of $350. Petition granted to the extent that the determination is modified, on the law, by vacating the penalty. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, with costs to respondent, and matter remitted to the commissioner for the imposition of a new penalty which shall in no event exceed a $350 civil penalty. The determination under review, insofar as it found that petitioner had committed a deceptive practice, is supported by substantial evidence (see Matter of Hannon v Cuomo, 52 NY2d 775; cf. Matter of Allstate Ins. Co. v Foschio, 93 AD2d 328). We find, however, the penalty imposed to be disproportionate to the offense to the extent indicated (see Government Employees Ins. Co. v Commissioner of Motor Vehicles, 94 AD2d 695). Mangano, J. P., O’Connor, Weinstein and Brown, JJ., concur.